Appeal from an order of the Supreme Court at Special Term, entered March 18, 1980 in Ulster County, which granted defendant’s motion to dismiss the complaint. The order should be affirmed. The complaint attempts to set forth an equitable action to impress a trust. However, the plaintiff has failed to plead facts showing any consideration for the alleged oral promise of the deceased husband to designate the plaintiff wife as the beneficiary of all death benefits due from his employer, the State of New York. Plaintiff has failed to plead any acts performed by her, other than gratuitous acts, which prompted decedent’s promise to change his beneficiary. There is no allegation that the promise of the decedent was based on anything more than love and affection. Thus, the complaint herein will not support a constructive trust (Gartman v New York State Employees Retirement System, 152 NYS2d 849), Order affirmed, without costs. Greenblott, J. P., Staley, Jr., Main, Mikoll and Casey, JJ., concur.